United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1784
Issued: September 30, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION

On June 23, 2010 appellant, through his attorney, filed a timely appeal of January 14,
2010 merit decisions by a hearing representative of the Office of Workers’ Compensation
Programs (OWCP) that rescinded his claim for total disability and denied a recurrence of
disability claim. Pursuant to the Federal Employees’ Compensation Act (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.1
ISSUE
The issue is whether OWCP met its burden of proof to rescind acceptance of appellant’s
claim for a recurrence of total disability commencing March 11, 2003 and reinstating
compensation under a December 16, 2004 wage-earning capacity determination.

1

5 U.S.C. § 8101 et seq. Pursuant to 20 C.F.R. § 501.5(b) appellant, through his attorney, requested oral
argument that was scheduled for November 9, 2010. Subsequently, counsel withdrew the request and submitted the
case on the record.

On appeal, appellant’s attorney argued that OWCP failed to meet its burden of proof to
rescind acceptance of appellant’s claim for total disability. He also argued error by OWCP in the
retroactive wage-earning capacity determination as it was based on a temporary part-time job
and was issued more than 60 days after appellant returned to work.
FACTUAL HISTORY
OWCP accepted that appellant, then a 49-year-old full-time letter carrier, sustained a low
back strain and herniated disc at L4-5 on August 9, 1995 when he picked up a tub of mail. On
July 2, 1996 appellant underwent authorized surgery for a bilateral laminectomy at L4-5 and
discectomy and laminectomy at L5-S1. He returned to light modified-duty work at full time on
September 23, 1996 and received compensation for intermittent periods of disability in 2000 and
2001. Appellant received schedule awards for 21 percent impairment of the right leg and 13
percent impairment of the left leg. The period of the awards ran from April 25, 2001 to
March 11, 2003.
Dr. Justin D. Green, Board-certified in physical medicine and rehabilitation, advised that
appellant could lift up to 15 pounds, stand less than 2 hours a day, walk 1 hour a day and sit for
40 minutes at a time for 3 hours a day. He stated that appellant should lift no more than 8
pounds with one arm and push and pull less than 75 pounds. The employer provided appellant
with a light-duty position answering telephones in a seated position beginning March 28, 2002
for four hours a day. Appellant was to stand and walk intermittently for one hour each as well as
sit intermittently in a chair for four hours. He was notified that as he received compensation
under the schedule award, compensation of four hours wage loss could not issue until the
expiration of the schedule award.
On June 25, 2002 Dr. Teresa Jarmal, a family practitioner, noted appellant’s history of
injury and diagnosed chronic low back pain with degenerative disc disease. She opined that
appellant was permanently disabled and noted that he had been out on disability since his injury.
Appellant applied for disability retirement at that time.
Dr. Christopher B. Ryan, a physician Board-certified in physical medicine and
rehabilitation, completed a July 3, 2002 report. He advised that appellant underwent a total hip
arthroplasty on the right on July 10, 2002. Dr. Ryan stated that appellant developed avascular
necrosis due to steroid usage to treat his accepted back condition or as a result of changing his
body mechanics and employment duties resulting in an increased load for his hips contributing to
the development of avascular necrosis. He also suggested that appellant’s pain could have been
solely due to a hip injury as a result of lifting and twisting on August 9, 1995 in the performance
of duty.
On August 23, 2002 appellant filed a claim for compensation for total disability
commencing June 25, 2002. The record reflects that he continued to hold his light-duty position
until he received disability retirement on August 27, 2002. Appellant used eight hours of leave
beginning June 26, 2002. By letter dated January 23, 2003, counsel inquired as to appellant’s
eligibility for wage-loss compensation at the expiration of the schedule award on
March 11, 2003. In other correspondence, he also claimed that appellant’s avascular necrosis of
the right hip was a consequence of the employment injury.

2

Dr. Lynn Fernandez, an osteopath, performed a second opinion evaluation on
August 19, 2003. She reviewed the history of injury and medical treatment. Dr. Fernandez
provided findings on examination and found that, while the accepted back strain had resolved,
appellant had radiculopathy as a residual of the herniated disc. She noted that he was overweight
and had multiple other medical problems with degenerative disease due to the 1995 work injury.
Dr. Fernandez concluded that appellant could work four hours a day within specified physical
restrictions on sitting, standing and walking, with lifting of 15 to 20 pounds on occasion. She
stated that appellant should alternate sitting, standing and walking every half hour. In an
October 23, 2003 supplemental report, Dr. Fernandez advised that appellant’s right hip necrosis
condition was not a result of the August 9, 1995 employment injury.
In an October 30, 2003 letter, OWCP noted that appellant had worked four hours a day
under physical restrictions until his disability retirement on August 27, 2002. It advised that he
was not entitled to wage-loss benefits during the period of his schedule award as dual benefits
were not permitted; however, he would be entitled to wage loss for four hours a day commencing
March 12, 2003. Appellant was requested to submit an election form if he claimed benefits
under FECA. In a November 12, 2003 decision, OWCP denied appellant’s claim for his right
hip necrosis condition.
Dr. Jarmal completed a report on January 14, 2004. She noted having treated appellant
since 1996 for depression and hypertension. Dr. Jarmal stated that in appellant’s current state he
was not able to perform part-time sedentary duties and was totally disabled.
Counsel requested an oral hearing and submitted the September 6, 2004 report of
Dr. Ryan, who supported a causal relationship between appellant’s employment and his
avascular necrosis. He also contended that appellant could not have continued in sedentary
employment after the schedule award expired in March 2003.
By decision dated September 28, 2004, the hearing representative found a conflict of
medical opinion evidence between Dr. Ryan and Dr. Fernandez as to the relationship of
appellant’s avascular necrosis to his employment and ongoing disability for work due to his
accepted back condition.
Appellant submitted a letter dated November 30, 2004 from Elise Wingert, a licensed
clinical social worker, opining that appellant was unable to complete activities of daily living
including household management, cooking, cleaning, shopping transportation and assessing
community resources. He provided a physical capacity evaluation dated November 8, 2004
finding that he could lift up to 20 pounds and sit for up to 1 hour or 30 minutes as an optimum
with standing for 10 minutes and walking 5 to 10 minutes.
By decision dated December 16, 2004, OWCP found that appellant was employed as a
modified letter carrier four hours a day with weekly wages of $417.33 a week and that his actual
earnings as of March 28, 2002 fairly and reasonably represented his wage-earning capacity.
Appellant was advised that his wage-loss benefits would continue at this level.
On January 10, 2005 appellant requested reconsideration of the wage-earning capacity
determination. In a March 9, 2005 report, Dr. Jarmal listed appellant’s conditions as chronic low

3

back pain, bilateral knee arthroscopies and a total hip replacement. She also diagnosed
hypertension, depression, Bells’ palsy and syncopal episodes of an unexplained cause. On
May 19, 2005 Dr. Jarmal opined that appellant needed home assistance for cooking, cleaning,
laundry, grocery shopping and medical appointments.
OWCP referred appellant to Dr. John Tobey, Board-certified in physical medicine and
rehabilitation, for an impartial medical examination. In a report dated June 21, 2006, Dr. Tobey
reviewed appellant’s history of injury and medical treatment, noting that he had not worked
since 2002. He provided the results from physical examination. Dr. Tobey found that appellant
had a small stepping shuffling gait pattern and ambulated with the use of a walker. He diagnosed
L4-5 disc herniation and right L5-S1 radiculopathy as a result of the August 9, 1995 employment
injury. Dr. Tobey stated that there was not enough documented evidence to establish that
appellant’s avascular necrosis of the right hip was due to steroid use following the 1995 injury.
He noted that avascular necrosis was usually traumatic in nature or caused by prolonged chronic
use of oral steroids or intravenous steroids. Dr. Tobey suggested that appellant’s avascular
necrosis was due instead to his multiple syncopal falls. He found that appellant had reached
maximum medical improvement and required three epidural injections a year. Dr. Tobey found
that appellant could not work due to his multiple medical problems.
By decision dated November 8, 2006, OWCP denied appellant’s claim for avascular
necrosis. In a separate decision of the same date, it found that the December 16, 2004 wageearning capacity was in error due to an unresolved conflict. OWCP noted that Dr. Tobey
resolved the conflict in finding that appellant had no wage-earning capacity and was eligible for
total disability compensation.
On February 15, 2007 OWCP reopened the claim stating that further development was
necessary before wage-loss compensation was paid. It requested a supplemental report from
Dr. Tobey on February 16, 2007 explaining appellant’s work restrictions based on his accepted
conditions.
On March 3, 2007 Dr. Tobey reported that appellant had lumbar spine surgery in
July 1996 and was placed on maximum medical improvement when an impairment rating was
conducted on May 23, 2001. Thereafter, on September 10, 2001, he accepted a light-duty, eighthour-a-day position. Dr. Tobey noted that appellant delivered mail but underwent treatment for
his right hip condition, resulting in surgery in July 2002. As appellant was five years
postoperative from his low back, it was more reasonable than not that he was at maximum
medical improvement in September 2001 and the restrictions placed at that time were based
solely on his permanent back condition. Given that he was diagnosed with avascular necrosis of
the right hip in March 2002, the work restrictions on or about January 23, 2002 were more likely
related to the hip condition than the back condition. Dr. Tobey opined that any subsequent
change in restrictions was most likely due to the hip condition than the work-related back injury.
When he examined appellant in 2006, Dr. Tobey found appellant to be housebound due to his
significant difficulty with mobility and syncopal episodes that rendered driving dangerous. He
stated: “In retrospect, it is very difficult to differentiate his current mobility issues into that
which is spine related and that which is hip related. This is a multifactorial event … it is my
medical opinion one cannot make the assumption that his total disability is solely related to his
back condition only.”

4

On March 16, 2007 Dr. Virginia Hrywnak, an osteopath, stated that appellant had
reached maximum medical improvement in September 2001 and that his restrictions were due to
his accepted back injury. She stated that the change in work restrictions in January 2002 were
due to his back injury and based on objective radiologic findings as well as loss of mobility and
function. Appellant’s hip surgery corrected his necrosis problem, but his back condition did not
improve as his radiographs demonstrated increased pathology and his functional abilities had
decreased. Dr. Hrywnak concluded that appellant was totally disability due to his back condition
and his ability to sit, stand, walk or provide self-care was severely limited.
OWCP found a new conflict in medical opinion between Dr. Hrywnak and Dr. Tobey as
to whether appellant’s disability was related to the accepted back injury. On April 25, 2007 it
referred to Dr. Barry Ogin, Board-certified in physical medicine.2
On May 14, 2007 Dr. Ogin reviewed appellant’s history of injury and medical treatment.
Although appellant generally used a walker, he could ambulate with a very slow and symmetric
gait pattern. Dr. Ogin stated that the distribution of appellant’s numbness, weakness and balance
deficits could not be explained by his accepted spine injuries but was instead related to
peripheral vascular disease, muscular deconditioning, osteoarthritis and polyneuropathy. He
opined that the worsening of appellant’s condition and functional decline was not directly caused
by his 1995 work injury. Dr. Ogin found that appellant was totally disabled. OWCP requested a
supplemental report on August 10, 2007. On August 24, 2007 Dr. Ogin responded that
appellant’s September 10, 2001 job description and work limitations were directly related to his
August 9, 1995 employment injury. He concluded that appellant’s worsening condition after
December 2001 was not a direct result of his 1995 employment injury.
On November 16, 2007 OWCP proposed rescinding the November 8, 2006 decision that
found appellant was totally disabled. It relied on Dr. Ogin’s opinion and stated that the
December 16, 2004 wage-earning capacity determination would be reinstated. On December 17,
2007 counsel objected to OWCP’s reliance on Dr. Ogin’s reports.
In a February 7, 2008 decision, OWCP rescinded acceptance of appellant’s claim for total
disability and reinstated the 2004 wage-earning capacity determination.
On February 19, 2008 appellant requested an oral hearing. In an April 16, 2008 report,
Dr. Ryan noted that appellant used a walker and cane with high level of ambulatory dysfunction
and received periodic injections to his low back. On May 14, 2008 Dr. Ryan noted that appellant
was using forearm crutches. On July 18, 2008 he attributed appellant’s depression to his
employment injury. Dr. Ryan reviewed appellant’s history of injury and opined that his back
pain and radicular symptoms were the major problem. He stated that appellant’s conditions had
progressed. Dr. Ryan reviewed Dr. Ogin’s report and advised that appellant’s lower extremity
issues were the result of cellulitis as diagnosed in 2003 rather than peripheral vascular disease.
The most recent magnetic resonance imaging (MRI) scan of December 7, 2007 demonstrated a
posterocentral disc herniation at L3-4 and bulge L4-5 with impingement of the L4 nerve root, as
well as complete collapse of the L5-S1 disc and impingement of the L5 nerve roots bilaterally.
2

Counsel for appellant objected to the selection of Dr. Ogin under the PDS rotational system.

5

Dr. Ryan concluded that the neurologic condition manifested in appellant’s lower extremities
began in the lumbar spine.
In a December 16, 2008 decision, an OWCP hearing representative found that Dr. Ogin’s
report of reduced probative value was not based on an accurate factual background. The hearing
representative directed OWCP to revise the statement of accepted facts and make a new referral
for impartial medical examination.
OWCP revised the statement of accepted facts and referred appellant to Dr. Jeffrey
Wunder, a Board-certified physiatrist.
The employing establishment provided a surveillance report during which appellant
washed and refueled his car on March 5, 2009 without using a cane or walker. Dr. Ryan
submitted a report dated March 18, 2009 advising that appellant was increasingly home bound
and could not drive due to numbness in his lower extremities.
On March 30, 2009 Dr. Wunder reviewed the history of injury and medical treatment.
He examined appellant and found no pain behavior during the 25-minute interview that he was
able to walk without crutches and demonstrated a “wide-based, very short step, shuffling,
waddling kind of gait pattern.” Dr. Wunder found no muscle spasm in the back and limited
range of motion with breakaway manual muscle testing. He reviewed the video recording from
the employer, that appellant could walk without aids with no evidence of limping or guarding.
Dr. Wunder noted that appellant was carrying weight of approximately 20 pounds under his left
arm. He diagnosed chronic low back pain, underlying lumbar degenerative disc disease and
symptom embellishment. Dr. Wunder opined that appellant could have continued to perform his
light-duty work until his retirement in August 2002. He stated that avascular necrosis of the
right hip was not related to the accepted employment injury. Dr. Wunder found that appellant
could work eight hours a day, sitting four hours, walking and standing two hours each and
operating a motor vehicle four hours a day. He limited appellant’s lifting to 20 pounds with
occasional pushing and squatting.
In a letter dated May 7, 2009, OWCP proposed to rescind acceptance of appellant’s claim
for total disability. In a May 15, 2009 report, Dr. Ryan disagreed with Dr. Wunder’s opinion.
He took issue with the description of appellant’s gait and the extent of appellant’s light-duty
position description. Dr. Ryan stated that he had not viewed the video discussed by Dr. Wunder.
Counsel disagreed with the proposed rescission and contended that the wage-earning capacity
determination was based on stale medical evidence, that Dr. Tobey had determined appellant’s
work capacity, that Dr. Wunder was not appropriately selected and that his report was
speculative.
In a June 10, 2009 decision, OWCP rescinded the November 8, 2006 determination that
appellant was totally disabled.
Appellant requested an oral hearing on June 24, 2009. Appellant’s attorney contended
that the wage-earning capacity decision was in error as appellant could not sit for four hours a
day or drive to work due to narcotic medications.

6

By decision dated July 29, 2009, OWCP denied appellant’s claim of total disability
commencing March 11, 2003 or modification of the December 16, 2004 wage-earning capacity
determination.
Counsel requested a review of this decision. Appellant testified at the October 22, 2009
hearing that he could drive limited distances. Counsel stated that appellant no longer challenged
OWCP’s determination that his hip necrosis was not employment related.
In two decisions dated January 14, 2010, the hearing representative found that OWCP
met its burden of proof to rescind acceptance of total disability and reinstate appellant’s 2004
wage-earning capacity determination. The hearing representative also found appellant had not
established a recurrence of total disability.
LEGAL PRECEDENT
Section 8128 of FECA provides that the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.3 The Board
has upheld OWCP’s authority to reopen a claim at any time on its own motion under section
8128 of FECA and, where supported by the evidence, set aside or modify a prior decision and
issue a new decision.4 The Board has noted, however, that the power to annul an award is not an
arbitrary one and that an award for compensation can only be set aside in the manner provided
by the compensation statute.5
Workers’ compensation authorities generally recognize that compensation awards may be
corrected, at the discretion of the compensation agency and in conformity with statutory
provisions, where there is good cause for so doing, such as mistake or fraud. It is well
established that, once OWCP accepts a claim, it has the burden of justifying the termination or
modification of compensation benefits. This holds true where, as here, OWCP later decides that
it erroneously accepted a claim. In establishing that its prior acceptance was erroneous, OWCP
is required to provide a clear explanation of the rationale for rescission.6
Section 8115(a) of FECA provides that the wage-earning capacity of an employee is
determined by his actual earnings if actual earnings fairly and reasonably represent his wageearning capacity.7 The Board has held that, generally, wages actually earned are the best
measure of a wage-earning capacity and in the absence of evidence showing that they do not
fairly and reasonably represent the injured worker’s wage-earning capacity, must be accepted as

3

5 U.S.C. § 8128.

4

D.G., 59 ECAB 734 (2008); John W. Graves, 52 ECAB 160, 161 (2000).

5

20 C.F.R. § 10.610.

6

See supra note 4.

7

5 U.S.C. § 8115(a). See J.K., Docket No. 11-159 (issued August 19, 2011).

7

such measure.8 Wage-earning capacity may not be based on an odd-lot or make-shift position
designed for an employee’s particular needs or a position that is seasonal in an area where yearround employment is available.9 Wage-earning capacity may be based on a temporary or parttime position only if the position held by the employee at the time of injury was temporary or
part time.10
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establish that he can perform the light-duty position, the employee has the burden to establish by
the weight of the reliable, probative and substantial evidence a recurrence of total disability and
show that he cannot perform such light duty. As part of this burden, the employee must show a
change in the nature and extent of the injury-related condition or a change in the nature and
extent of the light-duty requirements.11
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.12 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.13
ANALYSIS -- ISSUE 1
OWCP issued a retroactive wage-earning capacity determination on December 16, 2004
finding that appellant’s actual earnings in a modified part-time position of four hours a day fairly
and reasonably represented his wage-earning capacity as of March 28, 2002. Appellant
disagreed with this decision and alleged total disability commencing March 12, 2003, following
the expiration of his schedule award, due to his 1995 back injury and residuals.
Following the acceptance of appellant’s claim for a lumbar strain and herniated disc, for
which he underwent surgery, he initially returned to full-time modified duty in 2001 and 2002
with intermittent periods of disability. He received schedule awards that ran from April 25, 2001
to March 11, 2003 for impairment to both lower extremities. The record reflects that appellant
8

Floyd A. Gervais, 40 ECAB 1045, 1048 (1989). Once it is determined that actual wages of a given position
represent an employee’s wage-earning capacity, OWCP applies the principles set forth in Albert C. Shadrick, 5
ECAB 376 (1953), in order to calculate the employee’s compensation.
9

See James D. Champlain, 44 ECAB 438 (1993).

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning
Capacity, Chapter 2.814.7(a)(1) (July 1997).
11

Terry R. Hedman, 38 ECAB 222 (1986).

12

5 U.S.C. § 8123(a). See M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

13

R.C., 58 ECAB 238 (2006).

8

was limited by Dr. Green to work at light duty for four hours a day on or about March 28, 2002.
Appellant was advised that he could not receive wage loss for four hours a day concurrently with
compensation under the schedule award. He subsequently stopped work and was found by
Dr. Jarmal to be totally disabled as of June 25, 2002. Appellant underwent surgery for a right
hip arthroplasty on July 10, 2002. He retired on August 27, 2002 and subsequently maintained
that he was entitled to compensation for total disability and that his hip condition was related to
his accepted back injury.
The record reflects that appellant received wage-loss compensation for four hours a day
following the expiration of his schedule award in 2003.14 On December 16, 2004 OWCP
formalized the finding that appellant had actual earnings with wages of $417.33 a week as of
March 28, 2002 in part-time employment that fairly and reasonably represented his wage-earning
capacity. The Board finds, however, that this wage-earning capacity decision was erroneous.
OWCP’s procedure manual provides that, when an employee cannot return to the date-ofinjury job because of disability due to the work-related injury, the claims examiner is to
determine whether actual wages in alternative employment represents the injured worker’s wageearning capacity.15 It is well established that such reemployment may not be considered as
suitable if the job is part time and the claimant was a full-time employee at the time of injury.16
OWCP found that appellant’s actual earnings in part-time employment as a modified letter
carrier fairly and reasonably represented his wage-earning capacity. Appellant was a full-time
employee at the time of injury. Through the procedure manual, the Director has determined that
when the tour of duty is not at least equivalent to that of the job held when injured, OWCP will
not consider the reemployment suitable for a wage-earning capacity determination. For this
reason, OWCP abused its discretion in determining appellant’s wage-earning capacity based on a
part-time position as of March 28, 2002, when he worked four hours a day.
Moreover, the medical evidence does not support the wage-earning capacity
determination. A conflict in medical opinion was found between Dr. Ryan, for appellant, and
Dr. Fernandez, a second opinion referral physician as to appellant’s residual back condition and
disability for work.17
Dr. Tobey, selected as the impartial medical examiner to resolve the conflict of medical
evidence, reviewed the history of injury and appellant’s medical treatment. He provided findings
on examination and diagnosed L4-5 disc herniation and right L5-S1 radiculopathy as residuals of
the accepted injury. Dr. Tobey advised that appellant’s right hip necrosis was not employment
related but found that appellant was unable to work due to his multiple medical problems.
OWCP requested that he further address appellant’s disability and on March 3, 2007, he
14

The record reflects payment of compensation from March 12, 2003 to January 20, 2007 in the net amount of
$74,270.81.
15

See supra note 10.

16

See K.V., Docket No. 11-145 (issued July 22, 2011); K.S., Docket No. 08-2105 (issued February 11, 2009).

17

A conflict was also found on the causal relationship of appellant’s right hip necrosis to his employment but, as
noted, counsel for appellant advised that he no longer contested this denial and it will not be addressed on appeal.

9

addressed appellant’s lumbar surgery in 1996. Based on his examination, Dr. Tobey stated that
in retrospect, it was very difficult to differentiate appellant’s mobility problems between his back
injury and the right hip condition. He described appellant’s disability for work as multifactorial
and that he could not make the assumption that total disability was solely due to his back
condition. The Board finds that Dr. Tobey, the impartial medical specialist, did not attribute
appellant’s disability after March, 2002 solely to his right hip necrosis; rather, he explained that
appellant’s accepted lumbar disc herniation and radiculopathy contributed to his disability. It is
well established that any contribution by accepted employment factors is sufficient to establish
the element of causal relation.18
On November 8, 2006 OWCP found that appellant was entitled to compensation for total
disability based on the finding of Dr. Tobey whose supplemental opinion was cited by OWCP,
however, as a basis for finding a new conflict with Dr. Hrywnak on the issue of appellant’s
disability due to his accepted back condition. This was error. Dr. Tobey did not eliminate
appellant’s lumbar disc condition or radiculopathy as contributing causes of his total disability.
There was no conflict in medical opinion with Dr. Hrywnak as she, too, found appellant totally
disabled due to increased pathology involving the low back which caused a decrease in
appellant’s functional abilities. For this reason, neither Dr. Ogin nor Dr. Wunder have the status
of impartial medical specialists.19
The Board finds that OWCP failed to meet its burden of proof to rescind the acceptance
of appellant’s claim of total disability commencing on March 11, 2003, following the expiration
of his schedule award. It was error to rely on the 2006 wage-earning capacity determination
made in this case as it relied upon actual earnings from part-time employment in 2002 while
appellant was a full-time employee when injured. As the wage-earning capacity was in error, the
only remaining question concerned whether he sustained a recurrence of total disability due to
residuals of his accepted lumbar conditions; a medical question which was answered in the
affirmative by Dr. Tobey.
Following receipt of the reports of Dr. Ogin and Dr. Wunder, OWCP rescinded
acceptance of appellant’s claim for total disability and reinstated the erroneous wage-earning
capacity determination. The Board finds that the weight of medical opinion in this case is
represented by Dr. Tobey, the initial impartial medical specialist. His report does not support
OWCP’s rescission of acceptance of appellant’s claim of total disability due to residuals of his
1995 lumbar disc herniation with radiculopathy.
CONCLUSION
The Board finds that OWCP failed to meet its burden of proof to rescind acceptance of
appellant’s claim for total disability as of March 11, 2003.

18

See L.R. (claiming as widow of E.R.), 58 ECAB 369 (2007); Roger W. Griffith, 51 ECAB 491 (2000).

19

The opinion of Dr. Ogin was found of reduced probative value based on an inaccurate factual history prior to
referral to Dr. Wunder.

10

ORDER
IT IS HEREBY ORDERED THAT January 14, 2010 Office of Workers’
Compensation Programs’ decisions are reversed.
Issued: September 30, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

